TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-08-00538-CV


                        Texas Alcoholic Beverage Commission, Appellant

                                                   v.

                              Illusions-Dallas Private Club, Appellee

     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
          NO. GN503660, HONORABLE GISELA TRIANA, JUDGE PRESIDING




                                        NO. 03-08-00572-CV


                           In re Texas Alcoholic Beverage Commission

                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                              MEMORANDUM OPINION


                The Texas Alcoholic Beverage Commission has filed motions in these two causes

asking this Court to abate its appeal and its original proceeding, stating that the trial court has signed

an order dismissing for want of jurisdiction the underlying suit brought by appellee and real party

in interest Illusions-Dallas Private Club. TABC asks that the causes be abated rather than dismissed

until the time has passed for Illusions-Dallas to file a motion to reinstate and the trial court loses

plenary power. TABC has also filed certificates of conference stating that Illusions-Dallas does not

oppose the motions to abate.
               We grant the motions and abate the appeal and original proceeding for sixty days.

TABC is ordered to file a report in this Court no later than December 30, explaining the status of the

underlying case and, if appropriate, moving to dismiss the causes.



                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Abated

Filed: October 30, 2008




                                                  2